Citation Nr: 1204260	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's mechanical low back pain for the period prior to July 14, 2009.  

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's mechanical low back pain for the period on and after to July 14, 2009.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to May 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office which, in pertinent part, denied an increased disability evaluation for the Veteran's mechanical low back pain.  In May 2008, the Regional Office, in pertinent part, denied a TDIU.  In June 2008, the Veteran submitted a notice of disagreement (NOD) with the denial of an increased evaluation for his low back disability.  In September 2008, the Veteran submitted a NOD with the denial of a TDIU.  In April 2009, the Regional Office issued a statement of the case (SOC) to the Veteran which addressed the issue of an increased evaluation for his low back disability.  In May 2009, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of an increased evaluation for his low back disability.  In September 2009, the Regional Office increased the evaluation for the Veteran's mechanical low back pain from 20 to 40 percent and effectuated the award as of July 14, 2009.  In September 2009, the Regional Office issued a SOC to the Veteran which addressed the issue of a TDIU.  The Veteran did not subsequently perfect a timely substantive appeal from the May 2008 rating decision.  

The Veteran subsequently moved to Florida.  In September 2009, the Veteran's claims files were transferred to the St. Petersburg, Florida, Regional Office (RO).  In May 2011, the RO denied a TDIU.  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an evaluation in excess of 40 percent is warranted for his low back disorder as the disability is manifested by both a pinched disc and right lower extremity radiculopathy.  He contends that his service-connected low back disorder renders him unable to secure and follow any form of substantially gainful employment.  

At the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he received chiropractic and ongoing private medical treatment for his low back disorder.  Clinical documentation of the cited treatment is not of record.  VA clinical documentation dated after June 2010 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In May 2011, the RO denied a TDIU.  To date, the Veteran has not submitted a NOD with that decision.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected low back disorder after February 2006, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  All records/responses received should be associated with the claims file.  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after June 2010.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

